IN THE SUPREME COURT OF THE STATE OF DELAWAR_E

ROBERT ALLEY, §
§ No. 167, 2016
Defendant Below- §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID No. l2I20l9l56
Plaintiff Below- §
Appellee. §

Submitted: April 28, 2016
Decided: June 2I, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices
0 R D E R

This 21st day of June 2016, upon consideration of the appellant’s opening
brief, the State’s motion to affirm, and the record below, it appears to the Court
that:

(l) The defendant-appellant, Robert Alley, filed this appeal from two
separate Superior Court orders, both dated March 23, 20l6. The first order
denied Alley’s first motion for postconviction relief. The second order denied
Alley’s "Request for Specitic Performance." The State has filed a motion to
aftinn the judgments below on the ground that it is manifest on the face of

Alley’s opening brief that his appeal is without merit. We agree and affirm.

(2) The record reflects that Alley was indicted in March 2013 on two
counts of Robbery in the First Degree and one count of Wearing a Disguise
during the Commission of a Felony. On August 28, 2014, Alley pled guilty to
one count of Robbery in the Second Degree. On December l9, 2014, after a
presentence investigation and upon the State’s motion, the Superior Court
declared Alley to be a habitual offender and sentenced him under ll Del. C. §
42l4(a) to a total period of eight years and six months at Level V incarceration,
with credit for 726 days previously served. This Court affirmed Alley’s
conviction and sentence on direct appeal.' One of the issues that this Court
rejected in Alley’s direct appeal was his contention that the Superior Court erred
in sentencing him as a habitual offender because his 2008 predicate felony
conviction was constitutionally infirm.z

(3) On August 3, 2015, Alley filed his first motion for postconviction
relief. He raised three claims, contending that: (i) his counsel was ineffective at
sentencing and on appeal for not challenging his habitual offender status; (ii) the
Superior Court erred by not holding a hearing on the State’s habitual offender
motion that was separate from the sentencing hearing; and (iii) the State

breached its plea agreement by not allowing Alley to challenge his habitual

offender status. The motion was referred to a C0mmissioner, who filed a report
recommending that Alley’s motion be denied.i' On January 6, 2016, Alley filed
a "Request for Specific Performance," alleging that the State breached its plea
agreement." The Superior Court denied both of these motions on March 23,
2016.

(4) On appeal, Alley raises the same three claims that he raised below.$
He argues that his counsel was ineffective at sentencing and on appeal, that the
Superior Court erred in failing to hold a separate hearing on the State’s habitual
offender motion, and that the State breached the plea agreement by not allowing
Alley to challenge his habitual offender status.

(5) After careful consideration of the parties’ respective positions on
appeal, we find it clear that the Superior Court’s orders denying postconviction
relief and "specific performance" must be affirmed. The Superior Court
properly held that counsel was not ineffective at sentencing or on appeal because

3 State v. Alley, 2015 WL 7256928 (Del. Super. Nov. l7, 2015).

4 The Superior Court Criminal Rules prohibit the filing of such miscellaneous motions, as
Alley previously has been informed. See Alley v. State, 2015 WL 7188326, at *l (Del. Nov.
13, 2015). After a defendant has been sentenced, a guilty plea may be challenged only by
filing a motion for postconviction relief under Rule 6l. See icl; Del. Super. Ct. Crim. R.
32(d), 6l(a)(2).

5 We note that Alley filed two different opening briefs on appeal, one challenging the
Superior Court’s denial of his motion for postconviction relief and the other challenging the
Superior Court’s denial of his motion for specific performance. Although an appellant is not
permitted to file more than one opening brief on appeal, the CIerk of the Court accepted
Alley’s briefs because, taken together, the briefs did not exceed the established page limits.
In future, however, the Court will strike any brief that does not confon‘n to the Court’s rules.

there simply was no good faith basis for counsel to challenge Alley’s sentencing
as a habitual offender after the validity of Alley’s 2008 felony conviction was
upheld by the Superior Court and affirmed by this Court on appeal." Because
there was no basis to challenge Alley’s status, the Superior Court did not err in
determining Alley’s status and then sentencing him as a habitual offender during
the course of the same hearing, nor did the State breach its plea agreement.

NOW, TI~[EREFORE, IT IS ORDERED that the judgments of the

Superior Court are AFFIR_MED.

BY THIE COURT:

 

6 See Alley v. State, 2014 WL 7009961 (Del. Nov. 20, 20I4), ajj"`g, 2014 WL 605440 (Del.

Super. Feb. 14, 2014).